Citation Nr: 1139817	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  07-38 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for the Veteran's status post left total knee arthroplasty.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1961 to September 1965.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was service-connected for left knee arthritis.  He underwent a left total knee arthroplasty in July 2005.  The RO granted a temporary total evaluation for his knee replacement, running from July 2005 to September 2006, after which time, it proposed a 30 percent rating.  The Veteran underwent a VA examination in October 2006, and in a December 2006 rating decision, the RO continued the 30 percent rating.  The Veteran filed a timely Notice of Disagreement with this decision, and in September 2007, the RO issued a Statement of the Case.  The Veteran filed a timely Substantive Appeal in November 2007.  On that Substantive Appeal, the Veteran stated that he wished to testify in a hearing before a member of the Board.  The record does not reflect this requested hearing to have been scheduled.  His claim thus must be remanded.  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should schedule the Veteran for a Travel Board hearing at the St. Petersburg, Florida RO.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


